 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Fax:        (916) 930-6482
 5   E-Mail:     davefischer@yahoo.com
 6   Attorney for Defendant
 7   DENAE A. BELAND
 8
 9                        UNITED STATES OF DISTRICT COURT
10                         EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,
                                                  Case No.: 2:19-CR-00021 WBS
13                Plaintiff,
14                                                STIPULATION REGARDING
                  v.                              EXCLUDABLE TIME PERIODS
15                                                UNDER SPEEDY TRIAL ACT;
16   BRIAN D. BELAND                              [PROPOSED] FINDINGS AND
     DENAE A. BELAND,                             ORDER
17
18                Defendants.                     DATE: June 17, 2019
                                                  TIME:  9:00 a.m.
19                                                COURT: Hon. William B. Shubb
20
21
22
                                        STIPULATION
23
24
25         1.     By previous order, this matter was set for status on June 10, 2019, and
26   continued to June 17, 2019 by the Court on May 21, 2019.
27
28



                                           -1-
 1          2.     By this stipulation, defendants now move to continue the status conference
 2   until July 8, 2019 at 9:00 a.m., and to exclude time between June 10, 2019, and July 8,
 3   2019, under Local Code T4.
 4          3.     The parties agree and stipulate, and request that the Court find the
 5   following:
 6                 a.      The government has represented that the discovery associated with
 7          this case includes over 17,174 pages, several Excel spreadsheets, and several video
 8          recordings. All of this discovery has been produced directly to counsel.
 9                 b.      Defense counsel desires additional time to review the discovery,
10          conduct research into the case, to discuss the case with their clients, and otherwise
11          prepare for trial in this matter.
12                 c.      Counsel for defendants believe that failure to grant the above-
13          requested continuance would deny them the reasonable time for effective
14          preparation, taking into account the exercise of due diligence.
15                 d.      The government does not object to a continuance.
16                 e.      Based on the above-stated findings, the ends of justice served by
17          continuing the case as requested outweigh the interest of the public and the
18          defendant in a trial within the original date prescribed by the Speedy Trial Act.
19                 f.      For the purposes of computing time under the Speedy Trial Act, 18
20          U.S.C. § 3161, et. seq., within which a trial must commence, the time period of
21          June 10, 2019 to July 8, 2019, inclusive, is deemed excludable pursuant to 18
22          U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a
23          continuance granted by the Court at defendants’ request on the basis of the Court’s
24          finding that the ends of justice served by taking such action outweigh the best
25          interest of the public and the defendant in a speedy trial.
26          4.     Nothing in this stipulation and order shall preclude a finding that other
27   provisions of the Speedy Trial Act dictate that additional time periods are excludable
28   from the period within which a trial must commence.



                                                -2-
 1         IT IS SO STIPULATED.
 2
 3   Dated: May 21, 2019          McGREGOR W. SCOTT
                                  United States Attorney
 4
 5                                       /s/ Amy Schuller Hitchcock
                                  AMY SCHULLER HITCHCOCK
 6
                                  Assistant United States Attorney
 7
 8   Dated: May 21, 2019          LAW OFFICES OF DAVID D. FISCHER, APC
 9
10
                                  By    /s/ David D. Fischer
11                                DAVID D. FISCHER
12                                Attorney for Defendant
                                  DENAE A. BELAND
13
14
15   Dated: May 21, 2019                /s/ David W. Dratman
16                                DAVID W. DRATMAN
                                  Attorney for Defendant
17                                BRIAN D. BELAND
18
19
20                           FINDINGS AND ORDER

21         IT IS SO FOUND AND ORDERED.
22
     Dated: May 24, 2019
23
24
25
26
27
28



                                      -3-
